CONVENTION D’ETABLISSEMENT

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE
DU MALI

ET

« LA SOCIETE SANDEEP GARG &
COMPANY SARL»

Flu}
Î

FOUR LA RECHERCHE ET L'EXPLOITATICN
DU FER ET DES SUBSTANCES MINERALES DU GROUPE 2

fl x
dr &

£Æ GOUVERNEMENT DE LA REPUBLIQUE DU MALL, ci-après dénommé
"TE", représenté par le Ministre de l'Energie, des Mines et de l'Eau Monsieur
£amadou DIARRA ,

D'UNE PART,

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL, représentée par Monsieur
& p GARG, en sa qualité de Gérant en vertu d’un pouvoir qui lui est accordé par

ee

D'AUTRE PART,
à AVOIR EXPOSE QUE :

a procédé durant des années à des travaux de recherche dans la zone de
ala, Cercle de Koulikoro, Région de Koulikoro, définie en annexe I.

SOCIÉTÉ SANDEEP GARG & COMPANY SARL a manifesté le désir de
der à des travaux supplémentaires de recherche du fer et des substances
es du groupe 2 sur une partie du territoire de la République du Mati située à
1, Cercle de Koulikoro, Région, de Koulikvro et en cas de découverte de
its permettant une exploitation commerciale, avoir le droit de ps
pement et à l'exploitation de tels gisements conforméraent aux dispositions

de Minier ;

répond parfaitement à la politique minière du Gouvernement ieadant à
la Recherche et l'Exploitation minières au Mali;

les se sont rapprochées afin de déterminer les modalités d'exécution des
de recherche et d’exploitation des gisements de minerais qui seraient

L IL A ETE CONVENU CE QUI SUIT : Y

TITRE 1 - DISPOSITIONS GENERALES

ARTICLE 1: INTÉRPRÉTATIONS - DÉFINITIONS

ne , Ua
Les expressions définies darié:le Codé Minier s’ appliquent à la présente Convention.

‘

ARTICLE 2 : OBJET DE LA CONVENTION

présente Convention a pour objet de déterminer les conditions générales,
bnomiques, financières, fiscales et sociales dans lesquelles LA SOCIÉTÉ SANDEE P
GARG & COMPANY SARL et/ou la Société d'Exploitation procédera aux travaux
recherche à l'intérieur du périmètre, en vue de déterminer l'existence de gisements
ptibles d'une exploitation industrielle et, le cas échéant, à l'exploitation desdits
ements.

ARTICLE 3 : COOPERATION DES AUTORITES ADMINISTRATIVES

Etat déclare son intention de faciliter, conformément à la réglementation en vigueur,
. teus les travaux de recherche à effectuer par LA SOCIÉTÉ SANDEEP GARG &
COMPANY SARL par tous moyens qu'il juge appropriés. Il en est de même des
ccérations d'exploitation et de commercialisation des produits auxquels la Société
ait procéder.

TITRE IT - TRAVAUX DE RECHERCHE ET ETUDE DE
FAISABILITE

ARTICLE 4: OCTROLDE PERMIS DE RECHERCHE

les trenie jours suivant la signature de la présente Convention, l'Etat accordera à
SOCIÉTÉ SANDEEP GARG & COMPANY SARL par arrêté du Ministre chargé
fines un permis de recherche valable pour le fer et les substances minérales du
pe 2 et portant sur le périmètre. Ce permis de recherche accordera à LA SOCIÉTÉ
SANDEEP CARG & COMPANY SARL les droits, et le soumettra aux obligations
es par l& Loi Minière concernant les permis de recherche. Il est entendu qu'fin
nir ledit permis, LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL devra
ür les formalités prévues par le Code Minier.

ARTICLE 3 : BUREAU AU MALI
5: LA SOCIÉTÉ SANDÉEP GARG & COMPANY SARL titulaire de permis de

recherche est tenue d'ouvrir dans tous les cas un bureau au Mali chargé de
coordon:er les travaux de recherche prévus par la présente Convention.

Ë À
4

Toutefois, pour faciliter les relations avec l'Administration chargée des Mines,
LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL maintiendra un
bureau de liaison à Bamako.

Le responsable du bureau de LA SOCIÉTÉ SANDEEP GARG & COMPANY
SARL sera doté de pouvoirs suffisants pour décider de toute question relative aux
œavaux de recherche qui peut être considérée comme entrant dans le cadre des
opérations quotidiennes de tels travaux.

ARTICLE 6 : PROGRAMME DES TRAVAUX DE RECHERCHE

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL sera seul responsable
pour la conception, l'exécution et le financement des travaux de recherche.

Durant la validité du permis de recherche, LA SOCIÉTÉ SANDEEP GARG &
COMPANY SARL s'engage à exécuter le programme de travaux de recherche
soumis au début de chaque année à l’ Administration chargée des Mines.

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL s’engage à souscrire
toutes les assurances normalement souscrites par un opérateur diligent, y compris
une assurance responsabilité civile, unc assurance couvrant les risques der
pates ou de détérioration accidentelle des équipements et une assurance décès,
invalidité et maladie pour le personnel.

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL s'engage à prendre à sa
charge exclusive la totalité des dépenses nécessaires aux programmes de travaux de
recherche, sauf dans le cas où les recherches seraient réalisées à l'intérieur du
périmètre d'un permis d'exploitation.

LA. SOCIÉTÉ SANDEEP GARG & COMPANY SARL s’engage à dépenser
un montant minimum de 200.000.000 F CFA correspondant'aux travau: prévus

pei.dant la première année de validité du permis de recherche.

ICLE 7 : INFORMATIONS PENDANT LA RECHERCHE

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL fournira à l'Etat les rapports
aux travaux de recherche requis par le Code Minier.

RTICLE 8 : ARRET DES TRAVAUX DE RECHERCHE

Conformément aux dispositions du Code Minier, LA SOCIÉTÉ SANDEEP
RG & COMPANY SARL pourra arrêter les travaux de recherche avant
l'expiration de la période de validité du permis de recherche lorsqu'elle sstimera
qu les résultats recueillis ne justifient pas la poursuite desdits travaux.

À

8.2 En cas d'arrêt définitif des travaux de recherche tous les titres miniers et les droits
découlant de la présente Convention détenus par LA SOCIÉTÉ SANDEEP
GARG & COMPANY SARL deviendront caducs. LA SOCIÉTÉ SANDEEP
GARG & COMPANY SARL fera alors parvenir à l'Etat un rapport définitif.

ARTICLE © : ETUDE DE FAISABILITÉ

9.1 Lorsque, sur la base des données recueillies pendant les travaux de recherche LA
SOCIÉTÉ SANDEEP GARG & COMPANY SARL est d'avis qu'il y a, à
l'intérieur du périmètre, un gîte potentiel de substances minérales en quantité et
qualité suffisantes, susceptible d'une exploitation industrielle, LA SOCIÉTÉ
SANDEEP GARG & COMPANY SARL établira une étude de faisabilité sur ce
gîte et la soumnettra à l'Etat dès son achèvement.

9.2 Si LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL décidait, en raison
de cette étude, de la mise en exploitation du gisement, l'Etat aura un délai de
quatre vingt dix (90) jours, à compter de la date du dépôt de la demande du
permis d'exploitation par LA SOCIÉTÉ SANDEEP GARG & COMPANY
SAR, pour communiquer par écrit à LA SOCIÉTÉ SANDEEP GARG &
COMPANY SARL son intention de participer et le pourcentage de sa
participation au capital de la Société d'exploitation

2.3 La forme et le contenu de l’étude de faisabilité sont précisés dans le Décret
d'application de la Loi Minière.

TITRE IH - EXPLOITATION

. ARTICLE 19 : MODALITES D'EXPLOITATION

que fois que LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL prendra la
sion d'exploiter un gisement, une nouvelle Société d'exploitation pourra être :
e pour la mise en valeur dudit gisement. La Société d'Exploitation sera régie, en
culier, par kes dispositions du Code Minier, de la présente Convention et du
e de Commerce en vigueur au Mali.

ARTICEF 11: PARTICIPATION DES PARTIES

Dès l’attribution du permis d’exploitation, le titulaire entamera les démarches en
vue de la création d’une société d'Exploitation, dans laquelle l’Etat détiendra
une participation à hauteur de 10% totalement gratuite et considérée comme des
actions prioritaires.
En cas d'augmentation de capital de la Société d’Exploitation décidée par toute

. Assemblée Générale, 10% des actions nouvelles seront attribuées dans les mêmes
conditions que celles visées à l’article 11.1 ci-dessus à l’Etat afin de lui permettre de
conserver son pourcentage de participation gratuite.

Lorsqu'un bénéfice net comptable sera constaté par la société d’exploitation,
celle-ci prélèvera sur le bénéfice distribuable, c’est à dire le bénéfice de
l'exercice diminué des pertes antérieures et des prélèvements pour constitution
des réserves légales, paiement de l’impôt sur les sociétés et augmenté des reports
à nouveau bénéficiaires, un dividende prioritaire qui sera versé à l'Etat.

Ce dividende prioritaire, dont le taux sera égal à la participation gratuite de
l'Etat dans le capital de la société d’exploitation (10%) sera servi à l'Etat avant
toute autre affectation du bénéfice distribuable.

11 reste acquis à Etat la possibilité d’acquérir une participation supplémentaire
de 10%, maximum en numéraire, laquelle ne sera pas prise en compte pour la
détermination du taux du dividende prioritaire.

Nonobstant ce qui précède, au cas où l'Etat déciderait de prendre une
participation supplémentaire, au-delà de 20% dans le capital social de toute
d'exploitation, les parties conviennent de commun accord, de déterminer les
conditions et les modalités de cette participation supplémentaire.

Ces conditions et les modalités feront objet d’un avenant à la présent:
convention.

ARTICLE 12 : OBJET DE LA SOCIETE D'EXPLOITATION

la Société d'Exploitation consistera en l'exploitation du gisement ce
minérales à l'intérieur du périmètre, objet de l'étude de faisabilité ct
pour lequel un permis aura été accordé et comprendra toutes opérations
nécessaires ou utiles à l'exploitation dudit gisement.

:12 Dès la cession par LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL à
Société d'Exploitation du permis d'exploitation pour une mine, la So
d'Exploitation procédera d'une manière diligente et selon les règles de l'art à la
mise en valeur et à l'exploitation dudit gisement faisant l'objet de l'étude ce
faisabilité. |

ARTICLE 13 : ORGANISATION DE LA SOCIETE D'EXPLOITATION

13.1 Les parties décideront de la dénomination de la Société d'Exploitation lors de ca

constitution.
hk
b \S

32 Le Siège de la Société d'Exploitation sera situé en République du Mali, à
l'endroit désigné d'un commun accord entre les parties.

L'année fiscale de la Société d'Exploitation commencera à courir le 1er Janvier
de chaque année civile pour se terminer le 31 Décembre de la même année.

La Société d'Exploitation peut faire appel à l'assistance technique de l'une des
parties et/ou leurs Sociétés affiliées. Les services techniques seront fournis
conformément à un contrat d'Assistance Technique.

ARTICLE 14 : EMPLOI DU PERSONNEL MALIEN

14.1 Pendant la durée de la présente Convention, LA SOCIÉTÉ SANDEEP GARG
& COMPANY SARL et la Société d’exploitation, leurs Sociétés affiliées et
sous-traitants sont tenus :

de respecter les conditions générales d’emploi conformément à la
réglementation en vigueur ;

d’accorder la préférence, à qualification égale, au personnel malien ;

de mettre en œuvre un programme de formation et de promotion du personnel ‘
malien en vue d’assurer son utilisation dans toutes les phases de l’activité
minière ;

de procéder au fur et à mesure, au remplacement du personnel expatrié par des
nationaux ayant acquis la même formation et expérience en cours d'emploi.

L'Eut s'engage à accorder au LA SOCIÉTÉ SANDEEP GARG &
CSTIPANY SARL, à la société d'exploitation et/ou leurs sociétés affiliées et
sou i

aitants les autorisations requises pour permettre aux employés d'effectuer
des heures supplémentaires et de travailler fa nuit ou :endant fes jours
habitueliement chômés ou fériés, conformément à la législation en vigueur.

IRTICLE 18 ; EMPLOI DU PERSONNEL EXPATRIE

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL et/ou la Société
d'Exploitation et leurs Sociétés Affiliées et sous-traitants peuvent engage: pour
leurs activités au Mali le personnel expatrié qui, selon les avis respectifs de LA
SOCIÉTÉ SANDEEP GARG & COMPANY SARL, et de la Société
d'Exploitation sera nécessaire pour la conduite efficace de l'exploitation et pour
sa réussite. L'Etat facilitera l'acquisition des permis et autorisations requis pour
ce personnel expatrié conformément à la législation en vigueur.

L'Etat s'engage, pendant la durée de la présente Convention, à ne provoquer ou à
n'édicter à l'égard de LA SOCIÉTÉ SANDEEP GARG & COMPANY SARE,

Ja Saciété d'Exnloitation etfou leurs Sociétés Affiliées et sous-traitants aucune

mesure impliquant une restriction aux conditions dans lesquelles la législation en

vigueur ou à intervenir permet :
| .

a) l'entrée, le séjour et la sortie de tout personnel de LA SOCIÉTÉ SANDEEP GARG
& COMPANY SARL et/ou de la Société d'Exploitation et/ou leurs sociétés affiliées
et sous-traitants, des familles de ce personnel, ainsi que leurs effets personnels ;

b) sous réserve de l'article 15.1 ci-dessus, l'engagement et le licenciement par LA
SOCIÉTÉ SANDEEP GARG & COMPANY SARL, la Société d'Exploitation
et/ou leurs Sociétés Affiliées et sous- traitants des personnes de leur choix quelle
que soit leur nationalité ou la nature de leurs qualifications professionnelles.

15.3 L'Etat se réserve toutefois la possibilité d'interdire l'entrée ou le séjour des
ressortissants de pays hostiles à la République du Mali et des personnes dont la
présence serait de nature à compromettre la Sécurité ou l'ordre public ou qui se
livrent à une activité politique.

ARTICLE 16 : TRAVAUX ANTERIEURS DE L'ETAT

Les parties conviennent contractuellement de considérer comme dépenses antérieures de
PEtat, pour les travaux de recherche ou de prospection à l’intérieur du périmètre,
un montant de 5,057,625 US S. i

Le montant des travaux antérieurs réalisés par l’Etat sur le périmètre concerné sera
remboursé par la Société d'Exploitation selon un échéancier à convenir d’accord parties.

ARTICLE 17 : REGIME ECONOMIQUE

Le régime économique applicable aux titulaires de titres miniers est défini dans
Particle 100 de la Loi Minière.

ue pendant la durée de validité de chaque titre minier, aucune mesure ne
t une restriction aux conditions dans lesquelles la législation en
a délivrance du titre permet :

le libre choix des fournisseurs et sous-traitants pour l’achat de biens et services.

Toutefois, LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL, la Société
d’exploïation, leurs fournisseurs et leurs sous-traitants utiliseront autant qu'il
ible des services et matières premières de source malienne et des
fabriqués ou vendus au Mali dans la mesure où ces services at
produit: sont disponibles à des conditions compétitives de prix, qualité,
garanties et délais de livraison ;

k,

æ

b) la libre importation des marchandises, matériaux, matériels, machines,
équipements, pièces de rechange et biens consommables, sous réserve du
respect du Code des Douanes ;

c) la libre circulation à travers le Mali des matériels et biens visés à l'alinéa
précédent ainsi que de toutes substances et tous produits provenant des activités
de recherche et d'exploitation;

.d)  limportation et la circulation des matières dangereuses selon la réglementation
en vigueur ; l

ï e) le droit d'importer tout équipement, pièces de rechange, provisions, vivres et

i boissons liés aux activités au Mali, même s’ils ne sont pas directement
nécessaires aux travaux de recherche, d'exploitation ou de transformation de
produits extraits, en payant toutefois les droits y afférents et sous condition
d’utiliser pour ces achats soit une part des devises produites par l’exportation
des produits extraits ou transformés, soit, si les ventes n’ont pas été suffisantes
pour couvrir ces dépenses, par des devises achetées ;

f) à la Société d’exploitation d’exporter les substances extraites, produites ou
transformées et de faire librement le commerce de telles substances sauf vers ou
avec des pays hostiles à l’Etat ou à ses ressortissants ;

‘Ÿ 9) lPexécution des contrats à condition que ces contrats aient été établis à des prix
: raisonnables du point de vue du marché mondial. Tous les contrats entre la
société d'exploitation et ses actionnaires seront conclus à des conditions ne
pouvant être plus avantageuses que celles d’un contrat négocié avec des tiers.

REGIME FISCAL

18.1 Le régime fiscal applicable aux titulaires d’un titre minier est défini dans je

02 à 113 du Code Minier.

La

1 reste entendu que la stabilité du régime fiscal et douanier est garantie à LA
SOCIETE SANDEEP GARG & COMPANY SARL et à la Société d’exploitztion

pendant la période de validité des titres afin qu’ils ne puissent être pénalisés par tout
changement ayant comme effet une augmentation de la charge fiscale. Pendant la
période de validité des titres miniers, les taux, assiettes des impôis et taxes
lemeureront tels qu’ils existaient à la date de délivrance desdits titres et aucune
couvelle taxe où imposition de quelque nature que ce soit n’est applicable à LA
SOCIÈTÉ SANDEEP GARG & COMPANY SARL et à la Société d'exploitation

rendant cette période à l'exception des droits, taxes et redevances minières.

pendant, en cas de diminution des charges fiscales et douanières ou ‘eur
remplacement par un régime fiscal et douanier nine Ffavarahls 1 A (Va Vel Es 1]

10

SANDEEP GARG & COMPANY SARL et la Société d’Exploitation ne pourront
opter pour ce régime plus favorable que si ils l’adoptent dans sa totalité.

18.2 L'attribution des titres miniers, leur transfert par cession ou transmission ainsi
que leur renouvellement sont soumis au paiement des droits et taxes suivants :

taxe de délivrance d’un permis de recherche
indésendamment de sa surface : 500 000 F

taxe de renouvellement d’un permis de recherche
à chaque renouvellement : 500 000 F

taxe de délivrance d’une autorisation d’exploitation
de petite mine 1.000.000 F

taxe de renouvellement d’une autorisation
d'exploitation de petite mine 1.500.000 F

taxe de délivrance d’un permis d’exploitation
indésendamment de sa surface : 1500000 F

taxe de renouvellement d’un permis d’exploitation : 2 000 000 F

taxe sur la plus-value de cession ou de transmission
d’un titre minier de recherche et ou d’exploitation : 10%

Les titulaires de permis de recherche, de Permis d’exploitation et
d'autorisation d’exploitation de petite mine sont tenus de s'acquitter d’une
redevance superficiaire annuelle, comme suit :

pour les permis de recherche :

- 1009 F/Km*/année pour ia première période de validité ;

- 1500 F/Km?/année pour le premier renouvellement ;

2000 F/Kim?/année pour le deuxième renouvellement ;
pour les permis d'exploitation : 100 000 F/Km?/année ;

pour les autorisations d’exploitation de petite mine : 50.000 F/Km’/année.

Les produits miniers sont soumis à un impôt spécial dit "Impôt Spécici sur
Certains Produits (ISCP)", au taux de 3%.

La base taxable de l'ISCP sur les produits miniers est le chiffre d’affaires hors taxes.

è N
18.5 La plus-value de cession ou de transmission de titres miniers est considérée
comime un revenu exceptionnel.

La moins-value de cession ou de transmission de titres miniers est considérée
comme une charge ou une perte exceptionnelle.

La plus-value de cession mentionnée à l’alinéa premier du présent article est
déterminée conformément aux dispositions du Code Général des Impôts et sur la
base des états financiers que devra fournir le cessionnaire du titre minier. Cette plus-
value est taxée conformément aux dispositions de l’article 18.2 ci-dessus lors de
l’enregistrement de la cession ou de la transmission du titre minier.

18.6 LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL est exonéré de tous
impôts (y compris la Taxe sur la Valeur Ajoutée (T.V.A)), droits,
contributions ou toutes autres taxes directes ou indirectes qu’il aurait à

acquitter personnellement ou dont il aurait à supporter la charge à
l'exception :

a) des droits et taxes prévus aux articles 18.2 et 18.3 de la présente Convention ;

b) de la Contribution Forfaitaire à la charge des Employeurs (CFE) et de la Taxe

Emploi jeunes au taux en vigueur (l’assiette étant égale au total du montant
% brut des rémunérations, traitements, salaires, primes et indemnités ron
exonérées par un texte légal ou réglementaire et les avantages en nature alloués
aux employés) ;

c) des charges et cotisations sociales normalement dues, pour les employés, telles
que prévues par la réglementation en vigueur ;

d} de limpôt sur les traitements et salaires dû par les employés ;

ce) de la vigaette sur les véhicules, à exception des engins lourds exclusivement liés
s de recherche ;

assurance à l’exception des véhicules de chantiers et/ou autes
tement liés aux opérations de recherche ;

véhicules

8) des droits d'enregistrement ;

h) de la taxe de formation professionnelle ;
i de la taxe-logement ;

j) de la contribution au Programme de Vérification des Importations (PVI) :

k) des droi:s et taxes appliqués à l’importation des produits pétroliers, huiles et

graisses :

SR

D

m)

18.7

Le]

Las mer

12

de la redevance statistique ;
de l'impôt sur les Revenus de Valeurs Mobilières (IRVM).

La Société d'Exploitation, pour les activités liées à l’extraction et au
transport des matériaux, est soumise au paiement des impôts, droits et
taxes ci-après :

les droits et taxes prévus aux articles 18.2, 18.3 et 18.4 de la présente
Convention ;

la Contribution Forfaitaire à la charge des Employeurs (CFE) et de la Taxe
Emploi Jeunes, au taux en vigueur (l'assiette étant égale au total du montant
brut des rémunérations, traitements, salaires, primes et indemnités non
exonérées par un texte légal ou réglementaire et les avantages en nature
alloués aux employés) ;

les charges et contributions sociales dues pour les employés, telles que prévues
par la réglementation en vigueur ;

Pimpôt sur les traitements et salaires dû par les employés ;

les vignettes sur les véhicules à l'exception des engins lourds exclusivement
liés à des opérations d’exploitation ;

de la taxe sur les contrats d'assurance, à l’exception des véhicules directement
liés aux opérations d'exploitation ;

Pimpôt sur les Revenus de Valeurs Mobilières ;

les droits d'enregistrement ;

mation professionnelle ; .

les revenus fonciers sous réserve des exonérations prévuss au
néral des Impôis ;

Îes droits de patente et cotisations annexes ;

la taxe-logement ;

impôt sur les Bénéfices Industriels et Commerciaux ou l’Empôt sur les
Socictés ;

la coatribution au Programme de Vérification des Importations (P.V.I.) ;

Le NS
D D Ris

à
à
#
Î

13
‘o) ‘ le droit de timbre sur les intentions d’exporter des produits miniers ;
p)  l’Impôt Spécial sur Certains Produits (ISCP) ;
o

la redevance statistique.

88 La Société d'Exploitation est exonérée de la Taxe sur la Valeur Ajoutée
(T.V.A.) pendant une période se terminant à la fin de la troisième année
suivant la Date de démarrage de la production.

8S La Société d'Exploitation est tenue de procéder à la retenue à la source sur
| les sommes versées à des personnes n’ayant pas d'installation permanente au
Mali et au reversement de ladite retenue, conformément aux dispositions du

Code Général des Impôts.

8:10 La société d'exploitation bénéficie du régime de l’amortissement accéléré
conformément aux dispositions du Code Général des impôts ;

811 Tout sous-traitant fournissant des services au Mali pour un titulaire de titre
minier bénéficie des mêmes avantages fiscaux et douaniers que celui-ci.

Tout sous-traitant étranger, rentrant dans la catégorie définie au point 41 de l'article 1
de la loi minière, qui exécute des prestations ou des services au Mali pour LA
SOCIÉTÉ SANDEEP GARG & COMPANY SARL et/ou la Société d'Exploitation,
est tenu de créer une société de droit malien conformément à la réglementation en
vigueur.

Cette obligation ne s'applique pas à ceux de ces sous-traitants qui exécutent ces
mêmes prestations et/ou services pour une durée n'excédant pas douze (12) mois.

Etant toutefois entendu que, dans un cas comme dans l'autre, l'étendue de la durée cle
présence du sous-traitant dans le territoire malien ne fait pas obstacle à l'exécution des
obligations Escales auxquelles il est tenu conformément aux dispositions du Code
Général des In:pôts.

Par ailleurs, le sous-traitant indépendamment de la durée de sa présence au M:ï
bénéficie des exonérations accordées au titulaire du titre minier auquel il apporte ses
services.

18.12 Pour le calcul des bénéfices nets de l'exploitation, les titulaires de titre mini
doivent tenir, par année civile commençant le 1% Janvier et finissant le
Décernbre, une comptabilité conformément aux règles établies par le Système
Cornpiable Ouest Africain appelé “SYSCOA”.

18.13 Le bénéfice net de LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL
ou de la Société d'Exploitation est constitué par la différence entre les valeurs
|
É
Ë
i

EE

|

| 14

des actifs nets à la clôture et à l'ouverture de l'exercice, diminuée des
suppléments d’apport correspondant à des biens ou espèces nouvellement
affectés par LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL, la
Société d'Exploitation ou leurs associés ou prêteurs aux opérations en cours et
augmenté des prélèvements correspondant aux retraits par LA SOCIÉTÉ
SANDEEP GARG & COMPANY SARL, la Société d'exploitation ou ses
associés de biens ou espèces précédemment affectés aux dites opérations.

18.14 L'actif net s’entend de l'excédent des valeurs d’actif sur le total formé au passif

par les créances des tiers, les amortissements et provisions autorisés ou
justifiés.

Les stocks sont évalués au prix de revient ou au cours du jour de clôture de l'exercice si

le cours est inférieur au prix de revient. Les travaux en cours sont évalués au prix de
revient.

Les apports ou prélèvements en nature visés à l’article 18.13 ci-dessus sont
comptabilisés sur la base de la valeur vénale du bien apporté ou retiré.

Le montant non apuré des déficits que LA SOCIÉTÉ SANDEEP GARG &
COMPANY SARL ou la Société d’exploitation justifie avoir subi dans une année
quelconque est, dans la mesure où les déficits ont pour origine des activités de recherche
ou d’exploitation au Mali, porté au passif du bilan de l’exercice suivant et peut être ainsi
reporté pendant trois (3) années.

18.15  Doivent être portés au crédit du compte d’exploitation des titulaires de titres
minicrs :

a) les valeurs départ carreau-mine des produits vendus ;

b) les produits provenant de la cession ou du transfert d'éléments quelconques de
l'actif ;

c) tous au revenus ou produits liés aux opérations visées au présent article,
notamment le cas échéant, ceux qui proviennent de la vente de substances connex:s.

18.16 Peuvent être portés au débit du compte d'exploitation des titulaires de titre
minier :

a) le coût des matières, des approvisionnements et de l’énergie employés où
consorimés, les salaires du personnel ct les charges y afférentes, le coût des
prestations de service fournies par des tiers ;

b) les amortissements portés en comptabilité par le titulaire du titre minier d’une
année quelconque peuvent, comprendre ceux qui ont été différés au cours
d'exercices antérieurs déficitaires ;

& NS
ER

c)

15

les frais et charges intermédiaires afférents aux produits vendus ;

d) | les frais généraux afférents aux activités du titulaire du titre minier : sont admis pour

ün équivalent de huit pour cent (8%) des dépenses liées aux activités au Mali, y
compris notamment les frais d’établissement, les frais de location de biens Ineubles,
les cotisations d’assurance. Le titulaire du titre minier doit, pour ces frais, fournir au

: Gouvernement des comptes certifiés par des experts comptables désignés par le
! Gouvernement dans le pays dont le titulaire du titre minier est originaire, étant

entendu que les frais sont toujours à la charge des titulaires du titre minier en cause et
que cette participation aux frais généraux de la maison-mère ne peut dépasser deux
pour cent (2 %) du chiffre d’affaires au Mali.

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL et la Société d'Exploitation
faisant tenir leur compiabilité à l’étranger, peuvent être autorisés, à inclure dans leurs
frais généraux, le coût réel de cette comptabilité, pour autant que les sommes à percevoir
proviennent exclusivement de devises obtenues par les ventes sur le marché des matières
extraites, produites ou transformées.

e)

les intérêts et agios des dettes contractées par le titulaire du titre minier. Toutefois
et à la condition que le capital social initial soit entièrement libéré, les intérèts
alloués aux sommes mises à la disposition de ja société par les actionnaires
sont déductibles du résultat imposable. Pour le calcul de ces derniers intérêts, le
taux de rémunération ne peut dépasser celui de la Banque Centrale des Etats de
l’'Afriqu: de l'Ouest (BCEAO) augmenté de deux (02) points. Par ailleurs, le
montant total des sommes prêtées par les actionnaires ne peut excéder cent pour
cent (109 %) du capital social nominal ;
i

les periss de matériel ou de bien résultant de destruction ou de. dommages ; les
quels il est renoncé au profit d’une collectivité publique où qui sont
inés en cours d'année, les créances irrécouvrables, les indemnités versées
pour dommage ;

tent total des taxes et droits divers et des redevances superfciires
au cours de l'exercice, à lexception de l'impôt sur les bén
riels et commerciaux ou de l'impôt sur les sociétés;

lss provisions constituées en vue de faire face ultérieurement à des pertes ou
charges nettement identifiées et que les événements en cours rendent probables ;

les piovisions constituées à titre de dotation du fonds de reconstitution des
gisements, correspondant à une somme estimée nécessaire pour la marche des
opérations mais ne pouvant pas excéder quinze pour cent (15 %) de la valeur
carreau-mine des produits extraits dans l’année de référence, dans la limite de
cinquante pour cent (50 %) du bénéfice net déterminé toutefois sans la présente

° k

NS
16

j) toutes autres pertes ou charges directement liées aux opérations visées dans la
présente Convention.
l

18.17 Ne peuvent être portés au débit du compte d'exploitation :
i

a) les amendes payées pour infractions commises ;

b) les impôts étrangers sur les bénéfices faits au Mali.

18.18 Le fonds de reconstitution de gisement est inscrit à une rubrique spéciale au
passif du bilan pour faire ressortir le montant de dotations de chaque exercice.
En cas de non utilisation effective des sommes réservées aux travaux auxquels
elles sont destinées dans le délai de trois ans après leur inscription, elles sont
affectées au bénéfice de l’année suivant immédiatement à l’expiration du délai
triennal.

18.19 Le bénéfice net imposable déterminé comme il est dit aux articles 18.12 et 18.13
ci-dessus est passible d’un impôt direct au taux en vigueur. Les titulaires de
titte minier sont exonérés de tous droits de sortie, de toute taxe sur le chiffre
d’affaires à l’exportation et de tous autres droits perçus à la sortie.

1820  L’impôt sur les bénéfices peut être éventuellement réduit pour les entreprises
: ayant un programme de réinvestissement des bénéfices au Mali. Le taux et les

conditions de réduction sont fixés conformément au Code Général des Impôts.

Article 19 : REGIME DOUANIER

{ oe : 4
19.1... Le régime douanier applicable aux titulaires de titres miniers est défini dans les

articles 114 et 115 de la loi minière.

Ï reste entendu que pendant la phase de recherche, les matériels techniques, machir
appareils, véhicules utilitaires et groupes électrogènes importés par LA SOCIET:
SANDEEP GARG & COMPANY SARL dans le cadre de ses activités sont placés
sous le régime douanier de lAdmission Temporaire au prorata temporis gratuit
pendant toute la durée de validité du permis de recherche, conformément à la lisie
rninière.

19.2 À l'expiration du permis de recherche, ces matériels, machines, appareils,
véhicules utilitaires et groupes électrogènes devront être réexportés, à moins
que ces 1natériels ne soient utilisés pour la phase d’exploitation.

193 LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL est tenu de fournir
annuellement à l'Administration chargée des Douanes et à 1’ Administration
chargée des Mines, dans le premier trimestre de chaque année, un état du

ñ 4
17

matériel admis temporairement. Cet état, établi par titre minier, doit faire
ressortir les caractéristiques desdits matériels.

En cas de pluralité de titres miniers détenus par une même personne physique
ou morale, le transfert de matériel d’un titre minier sur un autre titre minier doit
faire l’objet d’une information écrite préalable de l’ Administration chargée des
Douanes avec ampliation à l'Administration chargée des Mines.

Dans le cas de transfert de matériel d’un titre minier sur un autre titre minier
appartenant à des titulaires différents, les titulaires des titres miniers concernés
doivent obtenir l’autorisation préalable de [Administration des Douanes.

En cas de revente au Mali d’un article placé sous le régime de l’admission
temporaire, les titulaires de permis de recherche deviennent redevables de tous
les droits et taxes liquidés par le service des douanes sur la base d’une
évaluation qui tient compte de la dépréciation intervenue jusqu’au jour de la
revente. Il en est de même pour les biens importés en exonération des droits
et taxes, tant pour le titulaire du titre minier que pour le personnel expatrié.

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL bénéficie pendant
toute la durée du permis de recherche, de l’exonération des droits et taxes (à
l'exception du PCS et du PC) exigibles à l’importation des matériaux, matières
et consommables miniers, pièces de rechange, équipements, outillages reconnus
indispensables à leurs activités par les Administrations chargées des Mines et
des Douanes, suivant la nature des produits conformément à la Liste
Minière.

La redevance statistique est perçue au cordon douanier.

Le personnel expatrié employé par LA SOCIÉTÉ SANDEEP GARG & COMPANY
SARL bénéficie pour ce qui conceme ses effets et objets personnels, ce
l’excnération des droits et taxes, sur une période de six mois à compter de :a
première installation au Mali. -

19.8 Pendant toute la durée de validité de son titre minier, la Société d'Exploitation
bénéfici: de l’exonération des droits et taxes (à l'exception du PCS et du PC)
exigible: sur les produits pétroliers destinés à la production d’énergic
néces: à l'extraction, le transport et le traitement du minerai et pour le
fonctionnement et l'entretien des infrastructures sociales et sanitaires créées par
la Socié.é d'Exploitation pour ses employés.

La Société d'Exploitation bénéficie des avantages ci-après pendant une période se
terminant à la Cate de démarrage de Ia production :

a) Régime de l'admission temporaire au prorata temporis gratuit pour les
matériel, machines et appareils, engins lourds, véhicules utilitaires et autres
biens destinés à être réexportés et figurant sur la liste minière ;

À /
i A N /

18

b) le régime de droit commun pour les véhicules de tourisme utilisés pour leurs
activités ainsi que tout véhicule destiné à un usage privé :

c). l'exonération de tous droits et taxes d’entrée exigibles sur l'outillage, les
produits chimiques, les produits réactifs, les produits pétroliers, huiles et
graisses pour machines nécessaires à leurs activités, les pièces de rechange (à
exclusion de celles destinées aux véhicules de tourisme et tous véhicules à
usage privé), les matériaux et les matériels, machines et appareils destinés à être
intégrés à titre définitif dans les ouvrages et figurant sur la liste minière ;

d)' l'exonération de tous droits et taxes de sortie, habituellement exigibles à la
réexportation, pour le matériel et l'équipement ayant servi à l'exécution des
travaux d’exploitation ;

5 e) en cas de revente au Mali d’un article placé sous le régime de l’admission
temporaire, la Société d'Exploitation devient redevable de tous les droits et
taxes liquidés par le service des douanes sur la base d’une évaluation qui
tient compte de la dépréciation intervenue jusqu’au jour de la revente. Il
en est de même pour la revente des biens importés en exonération des droits et
taxes par le titulaire du titre minier et le personnel expatrié.

A partir de Date de démarrage de la production, à l’exception des matériels,
machines et équipements visés au point a) ci-dessus du présent article qui seront
soumis au régime de l'admission ternporaire au prorata temporis payant, toutes les
autres importations (à l'exception des produits pétroliers destinés à la production
d'énergie nécessaire à l’extraction, le transport et le traitement du minerai et pour
le fonctionnement et lentretien des infrastructures sociales et sanitaires créées par
la société pou: ses employés) seront soumises au régime de droït commun.

La Société d'Exploitation €:
chargée des Douanes et à J’Administration chargée des Mines, dans le prem
iimestre de chaque année, un état du matériel admis temporairement. Cet étui,
tabli par titre minier, doit faire ressortir les caractéristiques desdits matériels.

tenue de foumir annuellement à l'Administration
©T

a redevance statistique est perçue au cordon douanier.
Le personnel expatrié employé par la Société d’Exploitation bénéficie pour ce qui
onceme ses effets personnels, de l’exonération des droits et taxes sur une période de
ix mois à coripter de sa première installation au Mali.

ARTICLE 20 : RÉGIME FINANCIER

e régime financier applicable aux détenteurs de titres miniers est défini dans l’article
101 de la Loi :Minière. .

19

20.1 Sous réserve des dispositions de la loi minière, l'Etat garantit à LA SOCIÉTÉ
SANDEEP GARG & COMPANY SARL, à la société d’exploitation, leurs
joumisseurs et leurs sous-traitants :

a) a libre conversion et le libre transfert des fonds destinés aux règlements de
toutes dettes (principal et intérêts) en devises, vis-à-vis des créanciers et
fournisseurs étrangers ;
|
b) a libre conversion et le libre transfert des bénéfices nets à distribuer aux
associés non maliens et de toutes sommes affectées à l’amortissement des
inancements obtenus auprès d’institutions non maliennes et des sociétés
affiliées à LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL etou à la
Société d'Exploitation après avoir payé tous les impôts et taxes prévus par la
égislation malienne ; |

hou : : ne
c) a libre conversion et le libre transfert des bénéfices et des fonds provenant
de la liquidation d'actifs après le paiement des taxes et droits de douane et des
impôts prévus par la législation malienne ;

d) a libre conversion et le libre transfert, par le personnel expatrié employé par les
titulaires de titres miniers, des économies réalisées sur leur traitement ou
résultant de la liquidation d'investissements au Mali ou de la vente de leurs
effets personnels après paiement des impôts et taxes prévus par la législation
malienne.

20.2 Nonobstant les dispositions de J’Article 101 de la loi minière, pour LA SOCIÉTÉ
SANDEEP GARG & COMPANY SARL et la Société d’exploitation bénéficiant
de financements non-maliens, l'ouverture de compte en devises au Mali est
soumise à l'autorisation préalable du ministre chargé des Finances.

20.3 En outre, elles ont l’abligation de faire transmettre mensuellement par leur banque

domiciliataire au Ministère chargé des Finances et à la Banque Centrale des Etats
de l'Afrique de l'Ouest (BCEAO) les relevés du compte susmentionné.

: ARTICLE 21 : Ex PROPRIATION

! L'Etat assure à LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL, la Société
: d'Exploitation et leurs Sociétés Affiliées et sous-traitants qu'il n'a pas l'intention
 d'exproprier les futurs exploitants ni saisir aucun de leurs biens. Toutefois, si les
{ circonstances ou une situation critique exigent de telles mesures, l'Etat reconnaît que,
: conformément au droit intemational, il sera tenu de verser aux intérêts lésés une adéquate
: indemnité.

! ARTICLE 22 : PROTECTION DE L'ENVIRONNEMENT ET DU
î PATRIMOINE CULTUREL

Ÿ 22.1 Tout titulaire de titres miniers est tenu de respecter les dispositions législatives et

20

| réglementaires relatives à la protection de l’environnement et du patrimoine
culturel en vigueur au Mali.

LA SOCIËTÉ SANDEEP GARG & COMPANY SARL et la Société
d'Exploitation se conformeront au programme de contrôle et au plan de
surveillance qui seront joints à la présente Convention en tant qu’annexe.

ARTICLE 23 : SANTE, HYGIENE ET SECURITE

251 LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL, la société
d’exploitation et leurs sous-traitants sont tenus de respecter les règles de
sécurité et d'hygiène minimales applicables aux travaux de recherche et
d'exploitation. Ils sont aussi tenus de respecter les dispositions relatives aux
risques de santé inhérents aux exploitations minières et les règles de sécurité
relatives au transport, au stockage et à l'utilisation des explosifs.

A cet effet, ils sont tenus de prendre et d'appliquer des règlements relatifs aux mesures
conformément aux normes internationales admises pour ces genres de travaux.

4

Les copies de ces règlements doivent être affichées sur les lieux de travail dans les
endroits les plus visibles pour les employés.

232 LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL, la société
” d'exploitation et leurs sous-traitants sont tenus : :

a) d’assurer le logement des travailleurs sur le site dans les conditions
d'hygiène et de salubrité conformes à la législation en vigueur ;

b) de respecter la législation et les règlements sanitaires tels qu’ils résultent
des textes en vigueur ;

c) de respecter les conditions générales du travail relatives à la prévention et à la
réparation des accidents du travail et des maladies professionnelles et aux
associations professionnelles et syndicats ;

d) de contribuer à partir de la date de première production :

e à l'implantation ou l’amélioration des infrastructures sanitaires et scolaires à une
distance raisonnable du gisement correspondant aux besoins normaux des
travailleurs et de leurs familles ;

o à l’organisation, sur le plan local, d'installations de loisirs pour leur personnel.

21

ARTICLE 24 : CESSION, SUBSTITUTION, NOUVELLES PARTIES

24.1 L'une des Parties pourra, avec l'accord préalable écrit de l'autre, céder à d'autres

personnes morales techniquement et financièrement qualifiées tout ou partie des
droits et obligations qu'elle a acquis en vertu de la présente Convention, y
compris sa Participation dans la Société d'Exploitation et les Permis de recherche
et d'exploitation.

24.2 Dans ces cas, les cessionnaires devront assumer tous les droits et obligations
du cédant définis par la présente Convention ou résultant de sa participation dans
la Société d'Exploitation ainsi que ceux découlant des permis de recherche et
des permis “exploitation. En ce qui concerne la participation d’une Partie dans la
Société d'Exploitation ou la cession d'un permis l’autre Partie dispose d’un droit
de préemption.

L'article 24.1. ci-dessus ne s'appliquera pas à la cession par une Partie, de tout ou
partie de ses droits résultant de la présente Convention ou de sa participation ou
de ses actifs dans une Société d'exploitation à une Société Affiliée.

}244 LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL sera libre de se

substituer, après en avoir notifié à l'Etat, pour l'exécution de la présente
Convention, toute Société Affiliée.

24.5. En cas de substitution de LA SOCIÉTÉ SANDEEP GARG & COMPANY
= SARL par une Société Affilié, LA SOCIÉTÉ SANDEEP GARG &

COMPANY SARL restera entièrement responsable de l'exécution des obligations
par cette dernière.

TITRE IV - DISPOSITIONS FINALES

ARTICLE 25 : ARBITRAGE

25.1. Les Parties s'eigagent à :

tous Jeurs différends concernant l'interprétation ou l'application

a) régler à l'amiabt>
de la présente Convention ;

b} soumettre, en cas de litige ou de différend touchant exclusivement les aspects
techniques, à un expert reconnu pour ses connaissances techniques, choisi
conjointement par les Parties et n'ayant pas la même nationalité qu'elles où un lien
quelconque avec elles. La décision de cet expert devra intervenir dans les 30 jours de
sa désignation et sera définitive et sans appel. En cas de désaccord sur l'appréciation
de la nature du cifférend ou du litige ou en cas de désaccord entre les Parties sur la
personne de l'expert, il sera statué par arbitrage conformément aux dispositions de

- l'Article 25.2 ci-dessous.

EN

22

25.2 Sous réserve des dispositions de l'Article 25.1 ci-dessus, tout litige ou différend
‘relatif à la présente Convention, sera réglé par voie d'arbitrage conformément à la
‘Convention pour le Règlement des Différends relatifs aux Investissements entre

Etats et Ressortissants d'autres Etats, entrée en vigueur le 14 Octobre 1966
(ci-après la "Convention d'Arbitrage").
Î
Dans ce cas d'arbitrage :

a) l'arbitrage aura lieu à Paris, à moins que les Parties en décident autrement ;

b) l'arbitrage aura lieu en français avec la traduction en anglais ; le droit applicable est
le droit de la République du Mali ;

c) les frais d'arbitrage seront à la charge de la Partie succombante.

253, Aux fins de l'arbitrage, les Parties conviennent que les opérations auxquelles la
présente Convention se rapporte constituent un investissement au sens de l'Article
25, alinéa 1, de la Convention d'Arbitrage. !

Au cas où, pour quelque raison que ce soit, le Centre International pour le
Règlement des Différends relatifs aux Investissements (C.LR.D.E.) se déclarerai
incompétent ou refuserait l'arbitrage, le différend sera alors tranché définitivement
suivant le Règlement d'Arbitrage de la Chambre de Commerce Internationale
de Paris. L'arbitrage sera fait par un seul arbitre désigné d'un commun accord
par les Parties. Cet arbitre sera d'une nationalité autre que celle des Parties et
aura une expérience confirmée en matière minière.

“ Dans le cas où les Parties ne pourraient se mettre d'accord sur le choix d'un arbitre,
l'arbitrage sera ait par trois arbitres nommés conformément au Règlement d'Arbitrag :
de la Chambre de Commerce Intemationale de Paris. Les dispositions de l'Article 25.2.
ci-dessus s'appliqueront.

25.5 Les Partics s'engagent à exécuter, sans délai, la sentence rendue par les arbitres et
renoncent à toute voie de recours. L'homologation de la sentence aux fine
d’exequaiur peut être demandée à tout tribunal compétent.

ARTICLE 26 : DROIT APPLICABLE

Le droit applicable à la présente Convention est le droit de la République du Mali.

L'Etat déclare que la présente Convention est autorisée par la Loi Minière
malienne et complète celle-ci. Il est expressément entendu que, pendant toute la durée

de sa validité, elle constitue la Loi des Parties, sous réserve du respect des autres
dispositions € ordre publie.

ER K,
ARTICLE 27 : DUREE

27.1 La présente Convention est d'une durée maximum de trente (30) ans à compter
de son Entrée en Vigueur. Dans le cas où la durée d'Exploitation d'un Gisement
excéderait la durée de la présente Convention, les parties s'engagent à négocier
une nouvelle convention.

27.2 La présente Convention prendra fin, avant son terme, dans les cas suivants :

a) Par accord écrit des Parties;

b) En cas de renonciation totale par LA SOCIÉTÉ SANDEEP GARG &
COMPANY SARL et la Société d'Exploitation à leurs titres miniers, ou
annulation de ceux-ci conformément aux dispositions du Code minier.

En cas de dépôt de bilan, de règlement judiciaire, de liquidation de biens ou de

procédures collectives similaires du LA SOCIÉTÉ SANDEEP GARG & COMPANY

SARL pendant la période de Recherche ou la Société d'Exploitation pendant la Période

d'Exploitation.

ARTICLE 28 : ENTREE EN VIGUEUR
Ila présente Convention, entrera en vigueur dès sa signature par les deux Parties.

ARTICLE 29 : ANNEXES

Les annexes I et If à la présente Convention font partie intégrante de la présente
Convention.

E 39 : MODIFICATIONS

39.1 Toute clause qui n'est pas prévue dans le texte de la présente Convention pourra
oposée par l'une ou l'autre des Parties et sera examinée avec coin.
Chaque Partie s'efforcera de parvenir à une solution mutuellement acceptable, à la
suite dé quoi ladite clause fera l'objet d'un avenant qui sera annexé à la présente
Convetion et signé par les deux parties.

30.2 L'application des dispositions de l’article 102 2è paragraphe de la loi minière,
pourra donner lieu à la modification de la présente Convention suivant la
procédure définie à l’article 30.1 ci-dessus.

30.3 Il reste entendu que les droits et obligations des Parties résultant de la présente
Convention cherchent à établir, an moment de la signature de ladite Convention,
l'équilibre économique (fiscal, douanier et financier) entre les Parties, si au cours
de l'exécution de la Convention, des variations très importantes dans les conditions

i
| 24

économiques imposaient des charges sensiblement plus lourdes à l’une ou l'autre
des Parties que celles prévues au moment de la signature de ladite Convention,

| aboutissant à des conséquences inéquitables pour l'une ou l'autre des Parties, il est
convenu que les Parties ré-examineront les dispositions de la présente
Convention dans un esprit d'objectivité et de loyauté afin de retrouver l'équilibre
initial.

La présente ciause crée pour les Parties une simple obligation de renégociation en vue
d'une réadapiation éventuelle de la Convention, sauf accord exprès des Parties, la
Convention demeurera en vigueur et continuera à développer tous ses effets pendant la
renégociation.

ARTICLE 3: : NON-RENONCIATION, NULLITE PARTIELLE,
RESPONSABILITE

31.1 Sauf renonciation expresse écrite, le fait, pour une Partie, de ne pas exercer tout
ou partie des droits qui lui sont conférés au titre de la présente Convention ne
constituera, en aucun cas, abandon des droits qu'elle n'a pas exercés.

312 Si l'une quelconque des dispositions de la présente Convention venait à être

‘ déclarée ou réputée nulle et non-applicable, en tout ou en partie, pour
quelque raison que ce soit, un tel fait ne pourra annuler la présente Convention
qui restera en vigueur.

31.3 Si une Partie s'estime gravement lésée par cette nullité partielle, elle pourra
demander la révision des dispositions concernées de la présente Convention.
Les Parties s'efforceront alors de convenir d'une solution équitable.

: ARTICLE 32: FORCE MAJEURE

L'incxécution par l'une ou l'autre des Parties de l'une quelconque de ses
obligations prévues par la présente Convention, autres que les obligations de
paiement ou de notifications, sera excusée dans la mesure où cette inexécution
est due à un cas de force majeure. Si l'exécution d'une obligation affectée par
la force majeure est retardée, le délai prévu pour l'exécution de celle-ci, ainsi
que la durée de la Convention prévue à l'Article 27 ci-dessus, nonobstant toute
disposition contraire à la présente Convention, sera de plein droït prorogé d'une
durée égale au retard entraîné par la survenance du cas de force majeure.

Toutefois il est entendu que ni l'Etat, ni LA SOCIÉTÉ SANDEEP GARG &
COMPANY SARL ne pourront invoquer en leur faveur comme constituant
un cas de force majeure, un acte ou agissements (ou une quelconque
omission d'agir) résultant de leur fait.

Aux termes de la présente Convention, doivent être entendus comme cas de
force majeure tous événements, actes ou circonstances indépendants de la
volonté d'une Partie, tels que faits de guerre ou conditions imputables à la
25

guerre, insurrection, troubles civils, blocus, embargo, grèves ou autres
conflits sociaux, émeutes, épidémies tremblements de terre, inondations ou
autres intempéries, explosions, incendies, foudre, faits du Prince, actes de
terrorisme. L’intention des Parties est que le terme force majeure reçoive
l'interprétation la plus conforme aux principes et usages du droit international.

Lorsque l'une ou l'autre des Parties estime qu'elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas de force majeure,
elle doit immédiatement notifier à l'autre Partie cet empêchement par écrit en
indiquant les raisons.

Les Parties doivent prendre toutes dispositions utiles pour assurer dans les plus
| brefs délais la reprise normale de l'exécution des obligations affectées en cas de
force majeure, sous réserve qu'une Partie ne sera pas tenue de régler des
différends avec des tiers, y compris des conflits sociaux sauf si les conditions
lui sont acceptables ou si le règlement est rendu obligatoire suite à une sentence
arbitrale définitive ou une décision d'un tribunal judiciaire compétent. L'Etat
s'engage à coopérer avec LA SOCIÉTÉ SANDEEP GARG & COMPANY
SARE, la Société d'Exploitation pour régler en commun tout conflit social qui
| pourrait survenir.

- ARTICLE 33 : RAPPORTS, COMPTE RENDUS ET INSPECTIONS

H1 LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL et/ou chaque Société
d'Exploitation chacun en ce qui la concerne, s'engage, pour la durée de la présente
Convention :

à tenir au Mali une comptabilité sincère, véritable et détaillée de ses opérations,
accompagnée des pièces justificatives permettant d'en vérifier l'exactitude. Cette
comptabilité sera ouverte à l'inspection de l'Etat et de ses représentants spécialement
mandatés à cet effet;

l
à ouvrir à l'inspection de l'Etat ou de ses représentants dûment autorisés, tous
comptes où écritures se trouvant à l'étranger et se rapportant à ses opérations au
Mak.

Toutes les informations portées par LA SOCIÈTÉ SANDEEP GARG &
COMPANY SARL et/ou la Société d'exploitation à la connaissance de l’Etat en
application de la présente Convention seront considérées comme confidentielles
et l'Etat s’engage à ne pas en révéler la teneur à des tiers sans avoir obtenu le
consentement écrit préalable de LA SOCIÉTÉ SANDEEP GARG &
COMPANY SARL et/ou la Société d'exploitation selon le cas, qui ne saurait

être refusé sans raison valabie.
ll

ê À,
SANCTIONS ET PENALITES

de manquement aux obligations résultant des lois et règlements en vigueur à la
Se signature de la présente Convention, dans la mesure où ces lois et règlements
iquent au LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL et à la
é d'Exploitation, les sanctions et pénalités prévues par les mêmes textes législatifs
slementaires seront immédiatement applicables.

HICLE 35:  NCTIFICATIONS

communications ou notifications prévues dans la présente Convention
t être faites par lettre recommandée avec accusé de réception, par télécopie ou par
confirmé par lettre recommandée avec accusé de réception, comme suit :

Toutes notifications à LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL
». doivent être faites à l'adresse ci-dessous:

LA SOCIÉTÉ SANDEEP GARG & COMPANY SARL
Baco Djicoroni Tél: 6855-55-20//7937-84-02
Porte: 210

E-mail : sandeen(@sgnco.com
Bamako, République du Mali.

! À partir de la constitution de la Société d'Exploitation, toutes notifications peuvent
ÿalablement être faites à l'adresse de la Société d'Exploitation.

Toutes notifications à l'Etat peuvent valablement être faites à la DNGM à l'adresse
ci-dessous :

Direction Nationale de la Géologie et des Mines B.P. 223 Sotuba
Bamako, République du Mali.

Tét: 2021.78.8i/2021.78.82/2021 78 88 Fax :2021.7
E-mail : dngm(@afribone.net.ml

Site web: www.dngm.net

S

.32

int changement d'adresse doit être notifié par écrit dans les meilleurs délais par une
“tie à l'autre.

RTICLE 36: LANGUE DU CONTRAT ET SYSTEME DE MESURE

I La présente Convention est rédigée en langue française. Tous rapports ou
autres documents établis ou à établir en application de la présente
Convention doivent être rédigés en langue française.

N

3 \
27

tion de la présente Convention en toute autre langue est faite dans le but

d'en faciliter l'application. En cas de contradiction entre le texte français et le
une langue étrangère, le texte français prévaudra.

Le système de mesure applicable est le système métrique.

E 37 : INTERVENTION DE LA SOCIETE D'EXPLOITATION

constitution de chaque Société d'Exploitation prévue par la présente
n, la Société d'Exploitation signera quatre (4) originaux de la présente
n et acceptera par cette signature les obligations qui lui incombent en
la présente Convention.

Fait à Bamako, le "1 9 FEB 2608

en quatre (4) exemplaires originaux

GOUVERNEMENT DE POUR LA SOCIÉTÉ SANDEEP GARG &
IBLIQUE DU MALI COMPANY SARL

STRE DE L'ENERGIE, LE GERANT

\

Sandeep\GARG

ANNEXE I

COORDONNEES DE TIENFALA
Points Latitude N Longitude W

À 13°00°00°° | 795341”
B 13°00°007° 7°12°16"°
€ 12°41°347 7°12°16°°
D 12°41°347 722542"

\ E 12°49°38°° 7925427
EF 1294938 7°41° 14°

i G 12941734 7941147
H 12°41°347° 7°53°41”

Superficie: 2107km?

=
PUS

sis

AE OT
jé
ler
à

pan CET

TS

ANNEXE II

PROGRAMME ET COUT DES TRAVAUX (Tienfala)

TRAVAUX 4 EXECUTER

Compilation et synthèse des données :

Contrôle des anomalies ;

Travaux de tranchées pour 1000 mètres linéaires soit environ 3000 mètres cubes

: Analyse de 500 échantillons pour fer

Puits de fouille pour 200 mètres linéaires avec 100 échantillons à analyser pour fer
" Levé cartographique détaillé sur cibles.

gi

Seuxième année :.

Complément de tranchées (500 mètres linéaires)

Sondages en RAB 1200 linéaires
Sondages en RC 1000 mètres linéaires

isième année

Traiaux de sondages carottés environ 3000 mètres carottés
Calcul de réserve

Tests métallurgiques

Etudes de préfaisabilité

COUT DES TRAVAUX

remière année

À: Personnel 10.000.000 FCFA
ÿ- contrôle des anomalies... 40.000.000 FCFA
dl Matériel de prospection et de campement 40.000.000 FCFA

E Exécution de tranchées et puits... … 40.000.000 FCFA
! Logistiques Dante eee nereeeeneneeceecrseeseussces 15.000.000 FCFA
:- Frais d’analyse 15.000.000 FCFA
:- Carburant /lubrifiant . 10.000.000 FCFA
- Administration/ra; pport. 10.000.000 FCFA NS /
- Rapport de première année. 19.000.000 FCFA S{

LDIVETS cnrs DE .. 10.000.000 FCFA

uxième année

fatériel de prospection et de campement
omplément tranchées...
ogistique maintenance

: Carburant /lubrifiant …
administration /Rapport
Analyse des échantillons .

Ééroisième année
Personnel …
ogistique
Sondages ....….

Analyses des échantillons ...................,.,.......
Carburant Aubiifiant
Consultants...
Administration/rapport .
Etude de préfaisabilité .
Divers

15.000.000
10.000.000
20.000.000
15.000.000
75.000.000
75.000.000
10.000.000
10.000.000
15.000.000

FCFA
FCFA
FCFA
FCFA

FCFA

FCFA

FCFA
FCFA

FCFA

15.000.000 FCFA

260.000.000 FCFA

20.000.000
30.000.000

FCFA
FCFA

150.000.000 FCFA

20.000.000
20.000.000
20.000.000
10.000.000

. 20.000.000

20.000.000

FCFA
FCFA
FCFA.
FCFA
FCFA
FCFA

310.000.000 FCFA

770.060.068 FCFA
